Citation Nr: 1201576	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  06-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.   Entitlement to an increased rating for tinea pedis, currently rated as 30 percent disabling.

2.   Entitlement to an increased rating for duodenal deformity due to scarring from ulcer, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.

The RO scheduled the Veteran for VA examination in January 2011.  The Veteran did not report for the examination.  In correspondence dated in January 2011 the RO was notified by a fee based examiner that the Veteran failed to appear for the scheduled examination.  

At his October 2011 videoconference hearing, the Veteran testified that his service-connected tinea pedis and duodenal deformity conditions had worsened since his last VA examination.  He also testified that he had moved and did not receive the notice of a scheduled January 2011 fee based VA examination due to the address change.  He stated that he would report for a rescheduled VA examination.  

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate rating of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2010).  On remand, a VA examination must be conducted to determine the current severity of the Veteran's service-connected tinea pedis and duodenal deformity conditions.

Re-examinations will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability. Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.327(a) (2011).  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  This regulation states, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  "Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a). 

However, the appellant is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the issues of entitlement to increased ratings for tinea pedis and duodenal deformity conditions are REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and determine the Veteran's correct and current address.  All efforts to contact the Veteran are to be documented and associated with the claims folder.

2.  The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from January 2004 to the present.  The RO should also ask the Veteran to identify any and all recent private evaluation and/or treatment he received for tinea pedis and duodenal ulcer disabilities.  He should provide a listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  The RO/AMC must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

3.  Provide the Veteran an appropriate examination to determine the current severity of the Veteran's service-connected tinea pedis.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.   All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide a complete rationale for all conclusions reached. 

4.  Provide the Veteran an appropriate examination to determine the current severity of the Veteran's service-connected duodenal deformity due to scarring from ulcer.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.   All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The report of examination should include a detailed account of all manifestations of the service-connected duodenal deformity, to include a discussion of the extent and frequency of any vomiting, hematemesis, melena, anemia, or weight loss, and the frequency of incapacitating episodes, if any.  The examiner should provide a complete rationale for all conclusions reached. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  When the above development has been completed, the RO/AMC should readjudicate the Veteran's claims for increased ratings for tinea pedis and duodenal deformity conditions, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  
If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

